FORD, J.
I respectfully dissent from the opinion of the majority because I disagree with its application of R.C. 1775.16, the statute which limits the liability of an incoming partner for existing obligations.
R.C. 1775.16 states:
"A person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before his admission as though he had been a partner when such obligations were incurred, except that this liability shall be satisfied only out of partnership property." (Emphasis added).
The facts of this case, as related by the majority, indicate that a purchase offer was executed by defendant-appellee Earl Dolinar, and accepted by appellees Gerald Shelko, Cecilia Shelko, and Geraldine Macala, which stated that Dolinar would purchase the appellees' property, subject to the agreement by his partner. Appellant, Theresa Manjas signed the addendum as one of the buyers (and, presumably, one of the partners), while appellant Danilo Manjas did not.
However, when appellees' Shelko, Shelko and Macala deeded the property, they did so in *488the names of appellee Dolinar and both appellants. Further, when appellants and Dolinar sold the property, payment was made by two separate checks: one to the three buyers individually, and one to Mandol properties, a partnership.
This factual scenario presents two hypotheses for the examination of this transaction which were not considered by the majority. The first is that the partnership in question, Mandol properties, was formed after the execution of the purchase agreement. In this event, appellant Danilo Manjas would not be in the position of one who had joined an existing partnership; instead, he would simply be one-third of an entirely new partnership, created to purchase this property. In this scenario, appellant Danilo Manjas would be joint and severally liable for the entire partnership debt (subject to a right of subrogation by his fellow partners) and would not be able to claim any protection from R.C. 1775.16.
A second factual possibility is that Mandol properties did exist prior to the deeding over of the 1580 Grovewood Avenue property to appellee Dolinar and the appellants. In this event, R.C. 1775.16 would indeed protect appellant Danilo Manjas from the liability from partnership obligations, in excess of partnership property, which arose prior to his entrance into the partnership.
However, what the majority fails to address is that, apparently, Danilo Manjas was already a member of the Mandol properties partnership at the time of the deeding of the property. As the majority notes, "the property deed from the plaintiffs showed an undivided one-half interest in Dolinar, an undivided one-fourth interest in Danilo Manjas." While it is impossible to determine whether Danilo Manjas was a partner in Mandol properties (assuming it existed prior to the offer to purchase the Grovewood property) before this transaction, it would appear patent from the record that he was a partner in Mandol properties during the pendency of this transaction. As a result, he should still be found to be jointly and severally liable for the entire partnership debt.
Regardless of which of these scenarios is found more probable, this author finds that the result reached is identical: that Danilo Manjas is jointly and severally liable for the entire partnership debt. Consequently, I dissent.
Additionally, this author must express a certain amount of lexicography over the majority's treatment of the issue of appellant's second assignment. The majority states:
"Since the trial court's findings of joint and several liability based on the existence of a partnership were upheld in the first assignment of error, the second assignment of error is moot." Maj. at 9.
Black's Law Dictionary defines a case as 'moot' "* * * when a determination is sought on a matter, which, when rendered, cannot have any practical effect on the existing controversy." Black's Law Dictionary (5th Ed. 1979) 909. Examination of appellant's argument, presented in the second assignment, indicates that, if the argument had merit, it would be determinative of this case, irrespective of the majority's ruling on the first assignment.
Appellant's first assignment argues that the trial court erred in determining that the Shelko property was purchased by a partnership consisting of appellee Dolinar and appellants. The second assignment states that, even if a partnership existed between appellee Dolinar and the appellants, this partnership was created after the contracting for the purchase of the property. Consequently, appellants claim that they would be liable for less damages, under R.C. 1775.16, in the second assignment.
While it is true that the majority's explication of their rationale for determining the first assignment (as well as that set forth in this dissent)provides similar exegesis the determination of the second assignment of error, the more accurate designation of appellant's second assignment is that it is one without merit.
Consequently, for the reasons stated in this opinion, I dissent.